                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


KAWANA BROOKINS                                                          PLAINTIFF

v.                                      CIVIL ACTION NO. 2:17-CV-172-KS-MTP

LAWRENCE COUNTY SCHOOL
DISTRICT, et al.                                                     DEFENDANTS



                        MEMORANDUM OPINION AND ORDER

      For the reasons below, the Court grants Defendants’ Motion to Exclude

Undisclosed Evidence [34], grants Defendants’ Motion to Strike [38], and grants

Defendants’ Motion for Summary Judgment [27]. The Court will enter a separate

final judgment in accordance with Rule 58.

                                   I. BACKGROUND

      The Court discussed the background of this case in a previous opinion.

Brookins v. Lawrence Cnty. Sch. Dist., No. 2:17-CV-172-KS-MTP, 2018 WL 1702932,

at *1 (S.D. Miss. Apr. 6, 2018). Plaintiff was a teacher in the Lawrence County School

District. She alleges that the District paid her less than her white counterparts, and

that the District’s administrators retaliated against her when she complained about

it. She asserted claims of racial discrimination and retaliation under Title VII, and a

claim of racial discrimination under 42 U.S.C. §§ 1981 and 1983. Defendant filed a

Motion for Summary Judgment [27], which the Court now addresses.
               II. MOTION TO EXCLUDE UNDISCLOSED EVIDENCE [34]

      In response to Defendants’ Motion for Summary Judgment [27], Plaintiff only

submitted her own affidavit. See Exhibit 1 to Response, Brookins v. Lawrence Cnty.

Sch. Dist., No. 2:17-CV-172-KS-MTP (S.D. Miss. Feb. 19, 2019), ECF No. 31-1. She

“incorporate[d] by reference” all the evidence her husband submitted in a separate

case. Response at 2, Brookins v. Lawrence Cnty. Sch. Dist., No. 2:17-CV-172-KS-MTP

(S.D. Miss. Feb. 19, 2019), ECF No. 31. Defendants argue that the Court should

exclude the evidence incorporated by reference – Mr. Brookins’ affidavit, the Bridges

affidavit, and the multi-volume transcript of Mr. Brookins’ administrative hearing –

because it was not produced or identified in this case, and Plaintiff did not attach it

as an exhibit to her response. In response, Plaintiff argues that Defendants were not

prejudiced because they received the evidence in a separate, related case.

      Regardless of whether Defendants received the documents in a related case,

Plaintiff was still required to formally produce them in this case and provide notice

to Defendants that she intended to rely on them to support her claims. Rule 26

provides that “a party must, without awaiting a discovery request, provide to the

other parties . . . a copy – or a description by category and location – of all documents

. . . that the disclosing party has in its possession, custody, or control and may use to

support its claims . . . .” FED. R. CIV. P. 26(a)(1)(A). “[E]ven if a document is publicly

available or in the opposing party’s possession, a party must still disclose it under

Rule 26(a)(1)(A) to provide notice of evidence central to its claims or defenses.”


                                            2
Martino v. Kiewit New Mexico Corp., 600 F. App’x 908, 911 (5th Cir. 2015). Therefore,

it is undisputed that Plaintiff did not comply with Rule 26(a)(1).

      Rule 37 provides: “If a party fails to provide information or identify a witness

as required by Rule 26(a) or (e), the party is not allowed to use that information or

witness to supply evidence on a motion, at a hearing, or at trial, unless the failure

was substantially justified or is harmless.” FED. R. CIV. P. 37(c)(1). When determining

whether to exclude evidence for a party’s failure to properly produce it, the Court

considers the following factors: (1) the non-movant’s explanation for the failure to

disclose the evidence, (2) the importance of the evidence, (3) the potential prejudice

to the movant in allowing the evidence, and (4) the availability of a continuance to

cure the prejudice. CQ, Inc. v. TXU Min. Co., 565 F.3d 268, 279 (5th Cir. 2009). “In

fashioning any such sanction, the district court should impose only that sanction

which is the least severe way to effect compliance with the court’s discovery orders.”

United States v. Garza, 448 F.3d 294, 299-300 (5th Cir. 2006).

      Plaintiff has not provided a good reason for her failure to make the required

disclosure. Even if the documents were produced in a related case, Plaintiff was still

required to disclose them so that Defendants would know that she intended to rely

on them. Although Plaintiff’s husband produced the documents in a separate case,

Defendants received no notice that Plaintiff intended to rely on the documents in this

case. In that respect, Defendants were still slightly prejudiced despite their

possession of the documents and knowledge of their contents. The discovery period is


                                          3
closed, dispositive motions have been filed, and the case is ready for a final pretrial

conference and trial. Accordingly, there is no time for a continuance to cure the slight

prejudice.

      Finally, the Court finds that the documents’ importance is questionable

because the evidence in Mr. Brookins’ case focused on events related to his

employment, rather than Plaintiff’s. Mr. Brookins referred to Plaintiff’s case, but he

failed to lay a foundation for his own personal knowledge of the events underlying

her claims. The Court declines to sift line-by-line through several hundred pages of

disputed documents to assess their importance or admissibility. In the absence of

more specific arguments from Plaintiff regarding the importance of the exhibits, the

Court will rely on its general recollection that the documents contained little, if

anything, of substantial value to Plaintiff’s case.

      For these reasons, the Court concludes that Plaintiff has not demonstrated

that her failure to provide notice that she intended to rely on Mr. Brookins’ affidavit,

the Bridges affidavit, and the multi-volume transcript of Mr. Brookins’

administrative hearing was substantially justified or harmless. The Court grants

Defendants’ Motion to Exclude [34] those documents from consideration.

                             III. MOTION TO STRIKE [38]

      On January 22, 2019, Defendants filed their Motion for Summary Judgment

[27]. Plaintiff responded [31] to the motion on February 19, 2019. Defendants filed a

reply [33] on March 8, 2019, completing briefing on the Motion for Summary


                                           4
Judgment [27].

      On the same day, Defendants filed a Motion to Exclude Undisclosed Evidence

[34]. On March 22, 2019, Plaintiff filed an unauthorized sur-reply [36] to Defendants’

Motion for Summary Judgment [27] and response to Defendants’ Motion to Exclude

Undisclosed Evidence [34]. Defendants moved to strike [38] the sur-reply.

      This Court’s local rules do not permit the unauthorized filing of sur-replies. See

L.U.Civ.R. 7(b). As another district court in this Circuit has noted: “Surreplies, and

any other filing that serves the purpose or has the effect of a surreply, are highly

disfavored, as they usually are a strategic effort by the nonmovant to have the last

word on a matter.” Larcher v. West, 147 F. Supp. 2d 538, 539 (N.D. Tex. 2001).

Moreover, they are “usually not that helpful in resolving pending matters . . . .” Id.

Accordingly, this Court does not consider sur-replies filed without leave. See, e.g.

Bolton v. Freeze, 2018 WL 4232231, at *1 (S.D. Miss. June 26, 2018); Lighthouse

Rescue Mission, Inc. v. City of Hattiesburg, 2014 WL 1653108, at *2 n. 3 (S.D. Miss.

Apr. 23, 2014). Therefore, the Court grants Defendants’ Motion to Strike [38]

Plaintiff’s unauthorized surreply. The Court will not consider the document insofar

as it constitutes a surreply to Defendants’ Motion for Summary Judgment [27].

                    IV. MOTION FOR SUMMARY JUDGMENT [27]

      Rule 56 provides that “[t]he court shall grant summary judgment if the movant

shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a); see also Sierra Club,


                                          5
Inc. v. Sandy Creek Energy Assocs., L.P., 627 F.3d 134, 138 (5th Cir. 2010). “Where

the burden of production at trial ultimately rests on the nonmovant, the movant must

merely demonstrate an absence of evidentiary support in the record for the

nonmovant’s case.” Cuadra v. Houston Indep. Sch. Dist., 626 F.3d 808, 812 (5th Cir.

2010) (punctuation omitted). The nonmovant “must come forward with specific facts

showing that there is a genuine issue for trial.” Id. “An issue is material if its

resolution could affect the outcome of the action.” Sierra Club, 627 F.3d at 138. “An

issue is ‘genuine’ if the evidence is sufficient for a reasonable jury to return a verdict

for the nonmoving party.” Cuadra, 626 F.3d at 812.

      The Court is not permitted to make credibility determinations or weigh the

evidence. Deville v. Marcantel, 567 F.3d 156, 164 (5th Cir. 2009). When deciding

whether a genuine fact issue exists, “the court must view the facts and the inference

to be drawn therefrom in the light most favorable to the nonmoving party.” Sierra

Club, 627 F.3d at 138. However, “[c]onclusional allegations and denials, speculation,

improbable inferences, unsubstantiated assertions, and legalistic argumentation do

not adequately substitute for specific facts showing a genuine issue for trial.” Oliver

v. Scott, 276 F.3d 736, 744 (5th Cir. 2002).

A.    Individual Capacity Claims -- §§ 1981, 1983

      First, Defendant Fairburn argues that she is entitled to qualified immunity

from liability as to the claims made against her in her individual capacity for racial

discrimination under 42 U.S.C. §§ 1981 and 1983. The Court follows a two-step


                                            6
analysis when evaluating a qualified immunity defense. “First, we must determine

whether the plaintiff has made a sufficient showing that the official violated a clearly

established constitutional or statutory right. If the answer is in the affirmative, we

then ask whether the official’s actions were objectively reasonable in light of the

clearly established right.” Foley v. Univ. of Houston Sys., 355 F.3d 333, 337 (5th Cir.

2003).

         Fairburn contends that Plaintiff cannot prove the violation of a constitutional

right. Claim of racial discrimination in employment under Sections 1981 and 1983

are analyzed under the same framework as those asserted under Title VII.

Lauderdale v. Tex. Dep’t of Criminal Justice, 512 F.3d 157, 166 (5th Cir. 2007).

Therefore, for the same reasons provided below in the Court’s discussion of Plaintiff’s

Title VII discrimination claims, the Court grants Defendants’ motion with respect to

Plaintiff’s discrimination claims against Defendant Fairburn in her individual

capacity under 42 U.S.C. §§ 1981 and 1983.

B.       Official Capacity Claims -- § 1983

         Next, Defendants argue that the District cannot be liable under Section 1983

because Plaintiff has no evidence that an official policy, practice, or custom was the

moving force behind any alleged constitutional violation. The Fifth Circuit has

provided the following summary of the law concerning municipal liability under §

1983:

         A municipality is not liable under § 1983 on the theory of respondeat
         superior, but only for acts that are directly attributable to it through

                                            7
      some official action or imprimatur. To hold a municipality liable under
      § 1983 for the misconduct of an employee, a plaintiff must show, in
      addition to a constitutional violation, that an official policy promulgated
      by the municipality’s policymaker was the moving force behind, or
      actual cause of the constitutional injury. The official policy itself must
      be unconstitutional or, if not, must have been adopted with deliberate
      indifference to the known or obvious fact that such constitutional
      violations would result.

      Official policy can arise in various forms. It usually exists in the form of
      written policy statements, ordinances, or regulations, but may also arise
      in the form of a widespread practice that is so common and well-settled
      as to constitute a custom that fairly represents municipal policy. A policy
      is official only when it results from the decision or acquiescence of the
      municipal officer or body with final policymaking authority over the
      subject matter of the offending policy.

      Although an official policy can render a municipality culpable, there can
      be no municipal liability unless it is the moving force behind the
      constitutional violation. In other words, a plaintiff must show direct
      causation, i.e., that there was a direct causal link between the policy and
      the violation.

      A plaintiff must show that, where the official policy itself is not facially
      unconstitutional, it was adopted with deliberate indifference as to its
      known or obvious consequences. Deliberate indifference is a degree of
      culpability beyond mere negligence; it must amount to an intentional
      choice, not merely an unintentionally negligent oversight.

James v. Harris County, 577 F.3d 612, 617-18 (5th Cir. 2009) (punctuation and

citations omitted).

      Plaintiff did not directly address municipal liability, but her briefing includes

various statements that could be construed as relevant to the issue. Plaintiff

apparently argues that the District ratified Defendant Fairburn’s alleged actions, and

that the District delegated policymaking authority to Fairburn.



                                           8
       1.         Ratification

       If an authorized policymaking body approves “a subordinate’s decision and the

basis for it, their ratification would be chargeable to the municipality because their

decision is final.” Peterson v. City of Fort Worth, 588 F.3d 838, 848 (5th Cir. 2009).

But Fifth Circuit “precedent has limited the theory of ratification to ‘extreme factual

situations.’” Id. (quoting Snyder v. Trepagnier, 142 F.3d 791, 798 (5th Cir. 1998)).

Without evidence that the policymaking body knew of and ratified the subordinate’s

improper motive, the actions in dispute must be so egregious that a policymaking

body could not approve them without also approving the unconstitutional nature of

the actions. Cf. Coons v. Ledbetter, 780 F.2d 1158, 1161 (5th Cir. 1986) (subordinates’

illegal behavior is not assumed to have resulted from official policy where a

policymaker defends his subordinates). The facts in this case do not present the sort

of “extreme factual situation” in which the Fifth Circuit has applied the theory of

ratification. 1

       2.         Delegation

       Plaintiff also contends that the District delegated its policymaking authority

to Defendant Fairburn, making it liable for her actions as a final policymaker. “When

a municipality’s final policy and decision maker in a single action directly and



1 See Peterson, 588 F.3d at (ratification did not apply where officers used excessive force by
slamming arrestee against truck, kneeing him in the thigh); Snyder, 142 F.3d at 798 (ratification
didn’t apply where officer shot a fleeing suspect in the back); Coons, 780 F.2d at 1161 (ratification
did not apply to officer-involved shooting where officers’ actions were not “manifestly indefensible”);
Grandstaff v. City of Borger, 767 F.2d 161 (5th Cir. 1985) (ratification applied when officers “poured”
gunfire onto a truck, killing an innocent person).
                                                   9
intentionally deprives a person of a federal constitutional right, . . . the person need

not show that a policy or custom caused his injury in order to recover. In such a case,

the municipality’s action is deemed to be the direct cause or moving force behind the

deprivation of right and injury.” Coggin v. Longview Indep. Sch. Dist., 289 F.3d 326,

333 (5th Cir. 2002) (citing Bd. of County Comm’ners v. Brown, 520 U.S. 397, 402-04,

117 S. Ct. 1382, 137 L. Ed. 2d 626 (1997)). “To prove liability under the single-incident

exception, a plaintiff must at least show (1) that the defendant acted with deliberate

indifference by disregarding a known or obvious consequence of his action and (2)

that there is a direct causal link between the defendant’s action and the deprivation

of federal rights.” Waltman v. Payne, 535 F.3d 342, 350 (5th Cir. 2008). Therefore, a

single action by one who establishes governmental policy is sufficient to impose

municipal liability in certain circumstances. Id. (citing Pembaur v. City of Cincinnati,

475 U.S. 469, 481, 106 S. Ct. 1292, 89 L. Ed. 2d 452 (1997)). Moreover, a municipal

body can delegate its policymaking authority to a public official, whose actions can

then expose the municipality to liability. Eugene v. Alief Indep. Sch. Dist., 65 F.3d

1299, 1304 (5th Cir. 1995); Angel v. La Joya Indep. Sch. Dist., 717 F. App’x 372, 377

(5th Cir. 2017).

      But “[t]he fact that a particular official – even a policymaking official – has

discretion in the exercise of particular functions does not, without more, give rise to

municipal liability based on an exercise of that discretion. The official must also be

responsible for establishing final government policy respecting such activity before


                                           10
the municipality can be held liable.” Beattie v. Madison Cnty. Sch. Dist., 254 F.3d

595, 602 (5th Cir. 2001). “[D]iscretion alone is not enough; the official must also create

policy.” Id. The determination of whether an official possesses final policymaking

authority is a matter of state law. Id. The Court should consider whether state law

grants final policymaking authority to the public official, and whether his authority

is reviewable by any other public body. Id. at 602-03.

       Plaintiff baldly asserted, without any substantial argument or citation to law

or evidence, that Fairburn is “a final policy maker with regard to the discriminatory,

and retaliatory actions levied against Plaintiff . . . .” Response [31], at 14. This is

insufficient to avoid summary judgment. The Court is not obligated to search the

record for evidence to support Plaintiff’s claims. Skotak v. Tenneco Resins, Inc., 953

F.2d 909, 915 n. 7 (5th Cir. 1992). Therefore, Plaintiff has failed to demonstrate that

the District delegated its authority to Defendant Fairburn.

       For these reasons, the Court grants Defendants’ motion with respect to

Plaintiff’s Section 1983 claims against the District and against Defendant Fairburn

in her official capacity.

C.     Title VII Discrimination

       Defendants argue that Plaintiff does not have sufficient evidence to support

her Title VII discrimination claims. Title VII makes it an “unlawful employment

practice for an employer . . . to discriminate against any individual with respect to

his compensation, terms, conditions, or privileges of employment, because of such


                                           11
individual’s race . . . .” 42 U.S.C. § 2000e-2(a)(1). “When a defendant has moved for

summary judgment on an employment discrimination claim based on circumstantial

evidence, as in this case, we apply the burden-shifting framework established in

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d 668

(1973).” Turner v. Kansas City S. Ry. Co., 675 F.3d 887, 891 (5th Cir. 2012).

      Plaintiff has the initial burden to establish a prima facie case of discrimination.

Id. “To make out a prima facie case of discrimination in compensation, a plaintiff

must show that he was a member of a protected class and that he was paid less than

a non-member for work requiring substantially the same responsibility.” Taylor v.

UPS, Inc., 554 F.3d 510, 522 (5th Cir. 2008). Also, “[a]n individual plaintiff claiming

disparate treatment in pay under Title VII must show that his circumstances are

‘nearly identical’ to those of a better-paid employee who is not a member of the

protected class.” Id. at 523. “In making this determination, a variety of factors are

considered, including job responsibilities, experience, and qualifications.” Mitchell v.

Mills, 895 F.3d 365, 371 (5th Cir. 2018).

      If Plaintiff presents evidence establishing a prima facie case of retaliation,

“discrimination is presumed,” and the burden shifts to the District to articulate a

legitimate, nondiscriminatory reason for its actions. Davis v. Dallas Area Rapid

Transit, 383 F.3d 309, 317 (5th Cir. 2004). “The employer’s burden is one of

production, not persuasion, and does not involve a credibility assessment.” Black v.

Pan Am Labs., LLC, 646 F.3d 254, 259 (5th Cir. 2011).


                                            12
       If the District can articulate a legitimate, nondiscriminatory reason for the

underlying employment action, the presumption of discrimination disappears, and

Plaintiff “must then offer sufficient evidence to create a genuine issue of material fact

either (1) that [Defendant’s] reason is not true, but is instead a pretext for

discrimination (pretext alternative); or (2) that [Defendant’s] reason, while true, is

only one of the reasons for its conduct, and another motivating factor is [Plaintiff’s]

protected characteristic (mixed-motives alternative).” Vaughn v. Woodforest Bank,

665 F.3d 632, 636 (5th Cir. 2011).

       1.     Similarly Situated Comparators

       First, Defendants argue that Plaintiff has no evidence that others similarly

situated to her were paid more. In response, Plaintiff identified Daniel Hebert and

Rhonda Bayles as white teachers “who were supposed to perform nearly identical job

duties for purposes of the contracts at issue.” Response [31], at 11. In support of this

argument, Plaintiff cites her own affidavit. She stated:

       Both Daniel Hebert and Rhonda Bayles were Caucasian teachers who
       were supposed to perform nearly identical job duties . . . . In fact, the
       Mississippi Department of Education defined the duties for Hebert,
       Bayles, and myself as the same. But I was the only teacher who had a
       less lucrative contract of less than 200 paid days. In fact, Hebert was
       granted fifty extra paid days. And the length of the contract pay was not
       based on program title or the different programs.

Exhibit 1 [31-1], at 4.

       However, Defendant correctly notes that Plaintiff failed to provide any factual

basis for her conclusory assertion that she had “nearly identical job duties” to Hebert


                                           13
and Bayles. Likewise, Plaintiff failed to lay a foundation for her personal knowledge

of their job duties, the Mississippi Department of Education’s job definitions, or her

conclusory testimony as to how employee’s salaries were determined.

      In contrast, Defendant provided evidence that neither Hebert nor Bayles were

similarly situated to Plaintiff. First, both comparators had more years of experience

than Plaintiff. Bayles had thirty-two years of experience, Hebert had fifteen years,

and Plaintiff had twelve years. Compare Exhibits A, B, C, Brookins v. Lawrence Cnty.

Sch. Dist., No. 2:17-CV-172-KS-MTP (S.D. Miss. Jan. 22, 2019), ECF Nos. 27-1, 27-2,

27-3. Hebert and Bayles were also assigned to different programs than Plaintiff.

Plaintiff worked in Student Services. Hebert worked in Agriculture and Natural

Resources, and Bayles worked in the Teacher Academy. Finally, Hebert’s base salary

was comparable to Plaintiff’s, but he received an extended contract through a grant

from the Mississippi Department of Education that was not transferable to other

teachers or programs. Exhibit C [27-3], at 2.

      Plaintiff also cited Kay Stephens and Sue Carney as white predecessors in her

position that received longer, and therefore higher-paying, contracts. Exhibit 1 [31-1]

at 3-4. However, once again, Plaintiff failed to lay a foundation for her personal

knowledge of their compensation. Also, Plaintiff did not present any evidence that

Stephens and Carney were similarly situated with her in terms of experience,

education, tenure, and other factors.

      In summary, it is not Defendants’ burden to prove that Hebert and Bayles were


                                          14
dissimilar to Plaintiff. Rather, Plaintiff has the burden of proving that they were

similarly situated to her. She has not come close to carrying that burden. Her

testimony is rife with broad, conclusory assertions without any supporting factual

basis. Likewise, she failed to lay a proper foundation for most of her affidavit

testimony and establish that she has personal knowledge of the matters to which she

testified. The Court grants Defendants’ motion with respect to Plaintiff’s Title VII

discrimination claim arising from disparate compensation.

      2.     Training

      Next, Defendants argue that Plaintiff has not identified any training that she

should have received but was denied. In response, Plaintiff submitted her own

affidavit testimony that on August 19, 2015, Defendants did not provide her with

“mandatory training for testing that is required by the State of Mississippi.” Id. at 1.

She claims that the training was “necessary for [her] job function,” and that she was

forced to administer tests without training in violation of Mississippi law, while

Defendants “only trained the white test coordinators.” Id. at 1-2.

      Plaintiff has not demonstrated that she was denied any required training. She

contends that Defendants caused her to violate MISS. CODE ANN. § 37-16-1 by

administering tests without required training, exposing her to potential criminal

liability. But the statute does not impose any criminal liability. Moreover, it does not

require any District employee to receive any form of training. Rather, it merely

provides the primary purpose of the statewide testing program. Therefore, Plaintiff


                                          15
has not provided any evidence that Defendants denied her any required training,

beyond her own unsupported, conclusory declaration.

      Regardless, the Fifth Circuit has held that an employer’s “failure to train does

not constitute an ultimate employment decision or adverse employment action”

where the denial of training effects only a “potential, tangential effect on increased

compensation.” Brooks v. Firestone Polymers, LLC, 640 F. App’x 393, 396 (5th Cir.

2016); see also Shackelford v. Deloitte & Touche, LLP, 190 F.3d 398, 406-07 (5th Cir.

1999); Hollimon v. Potter, 365 F. App’x 546, 549 (5th Cir. 2010). Plaintiff has not

submitted any evidence that the alleged denial of training had any effect on her

compensation or other terms of employment. Therefore, it does not constitute an

ultimate employment decision for purposes of a racial discrimination claim under

Title VII.

      3.     Purchase Orders

      Finally, Defendants argue that Plaintiff has no evidence that they rejected

Plaintiff’s purchase orders, or that such alleged rejection was racially motivated.

Plaintiff did not address this issue in briefing her Title VII discrimination claim.

Therefore, she failed to direct the Court to any evidence creating a genuine dispute

of material fact on the issue, and the Court is not obligated to search the record for

evidence supporting Plaintiff’s claims. Skotak, 953 F.2d at 915 n. 7.

      For these reasons, the Court grants Defendants’ motion with respect to

Plaintiff’s Title VII discrimination claims.


                                           16
D.    Title VII Retaliation

      Defendants argue that Plaintiff has insufficient evidence to support her claim

of retaliation under Title VII. “Title VII prohibits retaliation against employees who

engage in protected conduct, such as filing a complaint of discrimination.” Perez v.

Region 20 Educ. Serv. Ctr., 307 F.3d 318, 325 (5th Cir. 2002). The McDonnell Douglas

burden-shifting framework applies. Long v. Eastfield Coll., 88 F.3d 300, 304 (5th Cir.

1996). To make out a prima face case of retaliation under Title VII, Plaintiff must

prove that “(1) she engaged in activity protected under Title VII, (2) an adverse

employment action occurred, and (3) there was a causal connection between her

protected activity and the adverse employment decision.” Gardner v. CLC of

Pascagoula, LLC, 915 F.3d 320, 327-28 (5th Cir. 2019).

      First, Defendant argues that Plaintiff has no evidence that she engaged in

protected activity. In this context, “protected activity” is “oppos[ing] any practice

made an unlawful employment practice” by Title VII or “ma[king] a charge,

testif[ying], assist[ing] or participat[ing] in any manner in an investigation,

proceeding, or hearing” under Title VII. 42 U.S.C. § 2000e-3(a). The first option “is

known as the ‘opposition clause;’ the second as the ‘participation clause.’” EEOC v.

Rite Way Serv., Inc., 819 F.3d 235, 240 (5th Cir. 2016).

      Plaintiff presented evidence that she “attempted to express [her] concerns to

Fairburn” concerning her compensation and lack of training in August 2015. Exhibit

1 [31-1], at 2. Plaintiff also testified via affidavit that she complained about alleged


                                          17
discrimination against her son during the 2015-2016 school year, and that the

school’s principal, Turner, was aware of the complaints. Id. at 3. Finally, it is

undisputed that Plaintiff filed a charge of discrimination with the EEOC during the

2016-2017 school year. See Exhibit A to Complaint, Brookins v. Lawrence Cnty. Sch.

Dist., No. 2:17-CV-172-KS-MTP (S.D. Miss. Oct. 16, 2017), ECF No. 1-2. This evidence

creates a genuine dispute of material fact as to whether she engaged in protected

activity.

       Next, Defendants argue that Plaintiff can not prove that she suffered an

adverse employment decision. To demonstrate an adverse employment decision for

purposes of a Title VII retaliation claim, a plaintiff must demonstrate that she was

subjected to “an employment decision that was ‘materially adverse,’ which means

that it ‘well might have dissuaded a reasonable worker from making or supporting a

charge of discrimination.’” Johnson v. Halstead, 916 F.3d 410, 419-20 (5th Cir. 2019).

Plaintiff argues that Defendants subjected her to the following adverse employment

decisions: 1) failing to train her; 2) failing to process her purchase orders; 3) a District

administrator, Twyla Oakes, allegedly screamed in Plaintiff’s face; and 4) Plaintiff’s

constructive discharge. The Court will assume for the purpose of addressing

Plaintiff’s motion that these qualify as adverse employment decisions for a Title VII

retaliation claim.

       Defendants argue that Plaintiff can not prove that a causal connection exists

between her protected activity and an adverse employment decision. “To establish


                                            18
the requisite causal connection between the protected activity and the adverse

employment action, a plaintiff must show that his or her protected activity was a but-

for cause of the alleged adverse action by the employer.” Fisher v. Lufkin Indus., Inc.,

847 F.3d 752, 757 (5th Cir. 2017). In other words, the plaintiff must prove “that the

unlawful retaliation would not have occurred in the absence of the alleged wrongful

action or actions of the employer.” Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S.

338, 360, 133 S. Ct. 2517, 186 L. Ed. 2d 503 (2013). “[T]emporal proximity alone is

insufficient to prove but-for causation.” Strong v. Univ. Healthcare Sys., LLC, 482

F.3d 802, 808 (5th Cir. 2007). “But the combination of suspicious timing with other

significant evidence of pretext, can be sufficient to survive summary judgment.”

United States ex rel. King v. Solvay Pharms., Inc., 871 F.3d 318, 334 (5th Cir. 2017)

(citing Shackelford, 190 F.3d at 409).

       Plaintiff contends that the close temporal relationship between her protected

activity and the alleged adverse employment decisions is enough to prove causation.

However, temporal proximity, without more, is not enough to prove causation for a

Title VII retaliation claim. Strong, 482 F.3d at 808. There must be some “other

significant evidence of pretext” in addition to the temporal proximity. Solvay

Pharms., 871 F.3d at 334. Unlike her husband, 2 Plaintiff has presented no such

additional evidence. Therefore, she can not satisfy the third element of a retaliation

claim. Accordingly, the Court grants Defendants’ motion with respect to Plaintiff’s


2See Memorandum Opinion and Order at 18, Brookins v. Lawrence Cnty. Sch. Dist., No. 2:17-CV-60-
KS-MTP (S.D. Miss. May 13, 2019), ECF No. 65.
                                              19
Title VII retaliation claim.

E.     Constructive Discharge

       Next, Defendants argue that Plaintiff cannot prove the elements of a

constructive discharge. Constructive discharge “is not itself a cause of action.” Wells

v. City of Alexandria, 2004 WL 909735, at *3 (5th Cir. Apr. 29, 2004). Rather, “[i]t is

a means of proving the element of an adverse employment action where the employee

quits instead of being fired.” Id. Because the Court has already granted summary

judgment in Defendants’ favor as to Plaintiff’s claims of discrimination and

retaliation for the reasons provided above, it need not address the issue of

constructive discharge.

       Regardless, to establish a constructive discharge, Plaintiff “must prove that

working conditions would have been so difficult or unpleasant that a reasonable

person in her shoes would have felt compelled to resign.” Harvill v. Westward

Commc’ns, LLC, 433 F.3d 428, 439-40 (5th Cir. 2005). To determine whether a

reasonable employee would feel compelled to resign, the Court considers the following

factors:

       (1) demotion; (2) reduction in salary; (3) reduction in job responsibilities;
       (4) reassignment to menial or degrading work; (5) reassignment to work
       under a younger supervisor; (6) badgering, harassment, or humiliation
       by the employer calculated to encourage the employee’s resignation; or
       (7) offers of early retirement or continued employment on terms less
       favorable than the employee’s former status . . . .

Id. at 440 (punctuation omitted). “Discrimination alone, without aggravating factors,

in insufficient for a claim of constructive discharge.” Id. Rather, Plaintiff must

                                            20
“demonstrate a greater severity or pervasiveness of harassment than the minimum

required to prove a hostile working environment.” Id.

      Plaintiff has not directed the Court to evidence of working conditions “so

difficult or unpleasant that a reasonable person in her shoes would have felt

compelled to resign.” Id. at 439-40. She claims that Defendants failed to provide her

with required training, but she failed to provide any evidence to support the

accusation, as explained above. She also claims that Defendants failed to process her

purchase orders, but – once again – she failed to present any evidence to that effect.

      The only specific allegation of harassment addressed in Plaintiff’s briefing is

that a District employee, Twyla Oakes, “ripped paper in [her] face and began

screaming at [her].” Exhibit 1 [31-1], at 2. During her deposition, Plaintiff provided

no additional relevant details. She only testified that Twyla Oakes “gave [her] blank

paperwork to complete, and then when the blank paperwork was completed, she

looked and she saw one error, and she ripped . . . the entire stack in my face.” Exhibit

D to Reply at 3, Brookins v. Lawrence Cnty. Sch. Dist., No. 2:17-CV-172-KS-MTP

(S.D. Miss. Mar. 8, 2019), ECF No. 33-1. This event is not enough to create working

conditions so adverse that an objectively reasonable employee would feel compelled

to resign. At worst, it falls “into the category of petty slights, minor annoyances, and

simple lack of good manners that employees regularly encounter in the workplace.”

Aryain v. Wal-Mart Stores Texas LP, 534 F.3d 473, 485 (5th Cir. 2008).

      In summary, Plaintiff has provided little specific evidence of workplace


                                          21
harassment or other adverse working conditions to support a claim of constructive

discharge. Therefore, to whatever extent Plaintiff intended for a constructive

discharge to constitute the adverse employment action underlying her claims of

discrimination and retaliation, she has not provided sufficient evidence to support

the claim. The Court grants Defendants’ motion with respect to any claim of

constructive discharge.

F.     Hostile Work Environment

       Next, Defendants argue that Plaintiff does not have sufficient evidence to

prove that she was subjected to a hostile work environment. To establish a hostile

work environment, Plaintiff must prove that he:

       (1) belongs to a protected group; (2) was subjected to unwelcome
       harassment; (3) the harassment complained of was based on race; (4)
       the harassment complained of affected a term, condition, or privilege of
       employment; (5) the employer knew or should have known of the
       harassment in question and failed to take prompt remedial action.

Williams-Boldware v. Denton County, Tex., 741 F.3d 635, 640 (5th Cir. 2014). “A

hostile work environment exists when the workplace is permeated with

discriminatory intimidation, ridicule, and insult that is sufficiently severe or

pervasive to alter the conditions of the victim’s employment.” Johnson, 916 F.3d at

417.

       “In assessing whether a claim meets that standard, courts review all of the

relevant circumstances, including the frequency of the conduct, its severity, whether

it is physically threatening or humiliating or it is a mere offensive utterance, and


                                         22
whether it unreasonably interferes with the employee’s work performance.” Reed v.

Neopost USA, Inc., 701 F.3d 434, 443 (5th Cir. 2012). “Incidental or occasional [race]-

based comments, discourtesy, rudeness, or isolated incidents (unless extremely

serious) are not discriminatory changes in the terms and conditions of a worker’s

employment.” Id.; see also Patton v. Jacobs Eng’g Grp., Inc., 874 F.3d 437, 445 (5th

Cir. 2017).

      Plaintiff did not address this issue in briefing. Therefore, she failed to direct

the Court to evidence of harassment severe of pervasive enough to alter the terms of

her employment. Likewise, she failed to direct the Court to evidence that such alleged

harassment was based on race. The Court is not obligated to search the record for

evidence supporting Plaintiff’s claims. Skotak, 953 F.2d at 915 n. 7. Accordingly, the

Court grants Defendants’ motion as to Plaintiff’s claims of hostile work environment.

G.    § 1981 Discrimination

      The Court analyzes claims of intentional racial discrimination under Title VII

and Section 1981 “under the same rubric of analysis.” Raggs v. Miss. Power & Light

Co., 278 F.3d 463, 468 (5th Cir. 2002). Therefore, the Court grants Defendants’ motion

as to Plaintiff’s Section 1981 discrimination claim for the same reasons provided in

its discussion of Plaintiff’s Title VII discrimination claim.

                                    V. CONCLUSION

      For these reasons, the Court grants Defendants’ Motion to Exclude

Undisclosed Evidence [34], grants Defendants’ Motion to Strike [38], and grants


                                           23
Defendants’ Motion for Summary Judgment [27]. The Court will enter a separate

final judgment in accordance with Rule 58.

      SO ORDERED AND ADJUDGED this 31st day of May, 2019.

                                                 /s/  Keith Starrett
                                                            KEITH STARRETT
                                             UNITED STATES DISTRICT JUDGE




                                        24
